Citation Nr: 1236809	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-11 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether the reduction in the evaluation for left shoulder strain status post arthroscopic acromioplasty and distal clavicle incision (referred to hereinafter as "left shoulder disability") from 40 percent to 30 percent effective July 1, 2012, was proper.

2.  Entitlement to an evaluation in excess of 40 percent for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from in the United States Army from November 1988 to November 1992.  He also served for a number of years thereafter in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from August and September 2008 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The previously established 20 percent evaluation for the Veteran's left shoulder disability was increased to 40 percent effective March 2008 in the former rating decision.  This 40 percent evaluation was continued in the latter rating decision.  The Veteran appealed this determination.

As discussed in more detail below, a March 2012 rating decision reduced the evaluation for the Veteran's left shoulder disability from 40 percent to 30 percent effective July 1, 2012.  He has not initiated an appeal specifically regarding whether this reduction was proper.  This issue is part and parcel to his appeal for a higher evaluation, however.  Essentially, the Veteran seeks an evaluation in excess of that in effect.  This is true for the period on appeal in which his evaluation was increased to 40 percent as well as for the entire period on appeal.  In other words, he believes he warrants an even higher evaluation.  Such belief naturally applies even more so to the period on appeal in which the evaluation was reduced to 30 percent.  The Board has taken jurisdiction over the reduction issue, as reflected above, for this reason.

With respect to the higher evaluation issue, the above characterization of in excess of 40 percent applies to the entire period on appeal.  The aforementioned reduction to 30 percent indeed is overturned herein.

This matter last was adjudicated by the RO in a June 2012 Supplemental Statement of the Case (SSOC).  A July 2012 letter from a private treatment provider thereafter was submitted by the Veteran.  Additional evidence must be sent to the agency of original jurisdiction (AOJ), which in this case also is the RO, for review unless the procedural right to such review is waived or unless the Board grants in full the benefit to which the evidence relates.  38 C.F.R. § 20.1304(c); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, the Veteran indicated in a June 2012 statement that he desired to waive consideration of additional evidence by the AOJ/RO if he submitted any such evidence at a later date.  The Board accordingly has jurisdiction to consider the July 2012 letter in the first instance here. 

No other potential problems with adjudication on the merits at this time are found.  Accordingly, the following determinations are made based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."

Of final note, the Veteran appears to assert in a July 2012 statement that service connection is warranted for left shoulder arthritis as secondary to his service-connected left shoulder disability.  His service-connected left shoulder disability, though not characterized as inclusive of arthritis to date, now is found to include arthritis.  Indeed, the references to arthritis or degeneration generally reference the Veteran's service injury rather than some other cause.  All functional impairment associated with the shoulder has been attributed to the service connected left shoulder disability.   


FINDINGS OF FACT

1.  The reduction of the Veteran's evaluation for his left shoulder disability did not comport with applicable statutes and regulations.

2.  The Veteran's left shoulder disability does not manifest unfavorable abduction to the arm limited to 25 degrees from the side or fibrous union, nonunion, or loss of the head of the humerus.






CONCLUSIONS OF LAW

1.  The reduction in evaluation of a left shoulder disability was improper and void ab initio.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.105, 3.344, 19.31 (2011).

2.  The criteria for an evaluation in excess of 40 percent for a left shoulder disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5201, 4.73, Diagnostic Codes 5301-5306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Board herein grants the benefit sought with respect to the reduction issue on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in regard to this issue, such error was harmless and will not be discussed.  The Board herein denies the higher evaluation issue on appeal.  Discussion of the duties to notify and assist as it pertains to this issue therefore is needed.

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  With respect to higher evaluation claims, generic rather than specific information of the evidence needed to substantiate the claim must be provided to the claimant.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).  This includes evidence demonstrating a worsening or increase in severity of the service-connected disability at issue and the effect that worsening has on employment.  Id.  Information on how disability evaluations and effective dates are assigned also must be provided.  Id.; see also Dingess v. Nicholson, 19 Vet. App. 473 (2006) (holding in the context of a service connection claim that notice must be provided with respect to the degree and effective date of the disability).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None was found by the Board.  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via letters dated in March and June 2008 of the criteria for establishing a higher evaluation, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in August and September 2008.  Nothing more was required.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained and associated with the claims file and "eFolder."  This occurred through VA's efforts, him submitting them on his own behalf, or both.  

VA examinations concerning the Veteran's left shoulder were afforded to him in April 2008, December 2010, and May 2012.  The examiner who conducted the December 2010 examination reviewed his claims file.  There is no indication whether or not the examiner who conducted the May 2012 undertook such review.  The examiner who conducted the April 2008 examination did not review the Veteran's claims file.  However, this lack of review and possible lack of review are of no import here.  The April 2008 examiner did review the Veteran's medical records.  The Veteran further gave an accurate account of his relevant medical history to both this examiner and the May 2012 examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  Thus, the examiners had knowledge of the relevant facts in regard to the Veteran's medical history.   

The Veteran additionally was interviewed by each examiner regarding his pertinent symptomatology.  A pertinent physical assessment was conducted at each examination.  Diagnostic tests were performed or reviewed at every examination.  Each of the aforementioned actions was documented by all of the examiners in an examination report.  All questions necessary to render the determination made herein thus were answered by the examinations.  They accordingly collectively are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).

Acknowledgement is given to the argument of the Veteran and R.A., a nurse he is living with, in a March 2012 statement that the December 2010 examination was inadequate.  The Veteran seemingly argues that the examining physician measured his left shoulder range of motion in the prone position and continued to move the shoulder/arm even after he complained of pain.  R.A. disputes that the Veteran could have shown no pain during range of motion, that there could be no ankylosis when there was a decrease in normal range of motion, and that he denied incoordination unless he misunderstood the meaning thereof.  R.A. further argues that it was misleading for the examining physician to note that the Veteran has pain and weakness in the prone position because he experiences these symptoms in other positions.

Review of the December 2010 examination shows that no pain during range of motion was noted, as R.A. contends.  However, this was for the right shoulder.  Pain during range of motion specifically was noted for the left shoulder.  R.A., although she possesses some medical knowledge and training as a nurse, appears to define ankylosis incorrectly as a reduction in range of motion.  Ankylosis actually is defined as immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007); see also Lewis v. Derwinski, 3 Vet. App. 259 (1992); Nix v. Brown, 4 Vet. App. 462 (1993); Shipwash v. Brown, 8 Vet. App. 218 (1995).  In other words, it is stiffening or fixation of a joint.  Dinsay v. Brown, 9 Vet. App. 79 (1996).  Range of motion can be restricted due to ankylosis or due to other factors such as pain.  It thus does not follow that there is ankylosis just because the Veteran's range of motion reduced.  

That the examining physician continued to move the Veteran's shoulder/arm during range of motion testing after he reported pain is not concerning.  As noted below, the relevant inquiry is how much motion there is not how much motion without pain there is.  Even if this were not the case, passive motion of another moving the Veteran's left shoulder is not at issue.  The Veteran's own ability to move his left shoulder, or active motion, is at issue.  Passive motion indeed was not included in the examination report, but active motion was included.  Finally, it is conceded that there is no indication of the Veteran's position when his left shoulder range of motion was tested; however, this is irrelevant with regard to evaluating the Veteran's left shoulder under the rating schedule.  Indeed, R.A noted that the examining physician also documented the Veteran's complaint of pain increases with physical activity or use.  Such activity and use generally occurs in positions that are not prone.  That leaves whether the Veteran was confused in denying incoordination.  To find one way or another in this regard would involve speculation.  Rather than making a finding, then, R.A.'s recount of observing incoordination will be considered below.  In sum, the Board disagrees with the Veteran and R.A.'s assertions of inadequacy concerning the December 2010 VA examination.  

Significantly, neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  The Board thus finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.  

The duty to notify and the duty to assist both having been met, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Reduction

As noted above, implicit from the Veteran's assertion of his entitlement to a higher evaluation is his challenge to the propriety of the reduction in evaluation for his left shoulder disability.  He indeed mentioned this reduction, and his objections to the evidence cited as showing it was merited, in a document concerning his higher evaluation appeal.  He also basically contended therein that his left shoulder disability has not improved so as to warrant any reduction in evaluation.

VA handles cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability in disability evaluations consistent with the laws and regulations governing compensation.  38 C.F.R. § 3.344(a).  A variety of requirements thus must be met in order for a reduction to be proper.  These include both procedural requirements as well as substantive requirements.

Where a reduction in a disability evaluation is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, proper procedure begins with the preparation of a rating proposing the reduction or discontinuance and setting forth all material facts and reasons for it.  38 C.F.R. § 3.105(e).  In addition to notification of the contemplated action, the Veteran must be notified in writing that he may request a predetermination hearing, provided that the request is received within 30 days of the date of the notice, and that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  Id.; 38 C.F.R. § 3.105(i)(2).  If after consideration of any additional evidence timely received, to include that from any predetermination hearing, a reduction or discontinuance of benefits still is found warranted, a final rating action setting forth the evidence and reasons will be issued.  Id.  The effective date of such reduction or discontinuance of benefits shall be the last day of the month in which a 60-day period from the date of the notice to the Veteran expires.  38 U.S.C.A. § 5112(b)(6); Id.

There are no procedural requirements where a reduction in a disability evaluation is considered warranted and the lower evaluation would not result in a reduction or discontinuance of compensation payments currently being made.  The aforementioned due process provisions of 38 C.F.R. § 3.105 indeed do not apply.  VAOPGCPREC 71-91 (Nov. 1991); see also VAOPGCPREC 29- 97 (Aug. 1997).  

Substantively, a disability evaluation shall not be reduced unless improvement is shown to have occurred.  38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999).  The standard for establishing improvement varies depending on amount of time the Veteran has been in receipt of the disability evaluation.  For disability evaluations that have been in effect less than five years, such as those that have not become stabilized and are likely to improve, reduction is warranted when reexamination discloses physical or mental improvement.  38 C.F.R. § 3.344(c).  For disability evaluations that have been in effect for five years or more, reduction is warranted when reexamination discloses sustained material improvement.  38 C.F.R. §§ 3.344(a), (b).  

Both medical and non-medical indicators of improvement may be considered.  Faust v. West, 13 Vet. App. 342 (2000).  Additionally, the general regulations governing disability evaluations (set forth below in the higher evaluation section) are applicable for determining the propriety of reducing such an evaluation.  See Brown v. Brown, 5 Vet. App. 413 (1993).  

VA is required to apply all relevant statutes and regulations appropriate to the particular case before it.  See Wilson v. West, 11 Vet. App. 383 (1998); Crowe v. Brown, 7 Vet. App. 238 (1994).  Accordingly, reduction of a disability evaluation generally is void ab initio where VA has failed to follow them.  See Greyzck v. West, 12 Vet. App. 288 (1999); Brown v. Brown, 5 Vet. App. 413 (1993); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Few exceptions indeed exist where VA's failure to follow them does not render reduction of a disability evaluation void ab initio.  One such exception is when the only failure is a mere miscalculation of the effective date for a reduction.  VAOPGCPREC 31- 97 (Aug. 1997).

A Statement of the Case (SOC) was issued in March 2010 continuing the 40 percent evaluation for the Veteran's left shoulder disability.

The first mention of a reduction occurred when the AOJ/RO issued a SSOC in February 2012 proposing to reduce the Veteran's evaluation for his left shoulder disability from 40 percent to 30 percent.  A general regulation governing disability evaluations was set forth, as were specific regulations governing evaluations for shoulder disabilities.  The evidence was summarized.  It was noted that the "evidence fails to show material worsening of" the Veteran's left shoulder.  Further noted was that the evidence "does not continue ... to support the currently assigned 40 percent evaluation."  This evidence, as it relates to the specific regulations governing evaluations for shoulder disabilities, was considered.

A copy of the aforementioned SSOC was mailed to the Veteran along with a February 2012 letter.  This letter mentioned the proposed reduction and discussed that it would result in a decrease in his combined evaluation for all service-connected disabilities.  Thus, he was informed that it would decrease his monthly rate of compensation.  Also discussed were the Veteran's rights to request a hearing and/or submit evidence.  The timeframes for these actions were indicated.

In March 2012, the Veteran responded by submitting a statement from himself and from R.A. 

A March 2012 rating decision decreased the Veteran's left shoulder disability evaluation from 40 percent to 30 percent effective July 1, 2012.  The statements of the Veteran and R.A. were considered.  The specific regulations governing evaluations for shoulder disabilities further were considered in relation to the evidence.

Contemporaneous with the March 2012 rating decision, the AOJ/RO issued a March 2012 SSOC.  38 C.F.R. § 3.105 was set forth.  The text of the SSOC was the same as the rating decision.

Based on the above, the Board finds deficiencies with the reduction in evaluation of a left shoulder disability from 40 percent to 30 percent.  A procedural deficiency and a substantive deficiency specifically are found.

The procedural requirements of 38 C.F.R. § 3.105 apply here.  This is because the reduction in the Veteran's left shoulder disability evaluation from 40 to 30 percent resulted in a decrease in his compensation payments.  However, the requirement that a rating be prepared proposing the reduction was not met.  No rating decision proposed the reduction.  It instead was proposed in the February 2012 SSOC.  A SSOC "is a document prepared by the [AOJ] to inform the appellant of any material changes in, or additions to, the information included in the [SOC] or any prior [SSOCs].  In no case will a [SSOC] be used to announce decisions by the [AOJ] on issues not previously addressed in the [SOC]."  38 C.F.R. § 19.31 (2011).  Such scenario is precisely what occurred here.  Specifically, the March 2010 SOC did not discuss reduction whereas the February 2012 SSOC announced the decision to consider reduction.

Substantively, it is reiterated from above that the August 2008 rating decision made the Veteran's 40 percent left shoulder disability evaluation effective as of March 2008.  Such evaluation thus has been in effect less than five years.  The applicable standard therefore is improvement rather than sustained material improvement.  Yet this standard was not utilized by the AOJ/RO.  The AOJ/RO indeed provided an analysis roughly equivalent to that provided for a higher evaluation issue.  Although 38 C.F.R. § 3.105 was set forth in the March 2012 SSOC, 38 C.F.R. § 3.344 containing the improvement standards was not set forth in this document, the February 2012 SSOC, or the March 2012 rating decision.  Improvement indeed was not mentioned at all in these documents.  Reference instead was made to the lack of "material worsening" and lack of continued support for the 40 percent evaluation.  The discussion further concerned only the evidence as it relates to specific regulations governing evaluations for shoulder disabilities.

The aforementioned procedural deficiency and substantive deficiency lead to the conclusion that VA failed to apply and follow all statutory and regulatory provisions pertinent to reductions.  As such, the reduction in the Veteran's evaluation of his left shoulder disability from 40 percent to 30 percent was improper.  It further is void ab initio due to the procedural deficiency.  Indeed, the failure here was much more substantial than a mere miscalculation of the reduction's effective date or some similar instance of minor deficiency.  The evaluation for the Veteran's left shoulder disability accordingly is restored to 40 percent effective July 1, 2012, the date of the void reduction to 30 percent.

III.  Higher Evaluation

The Veteran seeks a higher evaluation for his left shoulder disability.  He contends that this disability is more severe than contemplated by a 40 percent evaluation.  

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for a specific percentage for that disability.  The percentage evaluations represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  One is assigned by comparing the extent to which a Veteran's service-connected disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the criteria for the percentage evaluations.  Id.; 38 C.F.R. § 4.10; Schafrath, 1 Vet. App. at 589.  It is not expected, especially with a more fully described disability, that all cases will show all the specified criteria for a percentage evaluation.  38 C.F.R. § 4.21.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in evaluation is at issue, as is the case here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Consideration nevertheless must be given to whether staged evaluations are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different evaluations during the course of the appeal, the assignment of a distinctive evaluation for each of the time periods is for application.

The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  An assessment of the probative value of the lay evidence in addition to the medical evidence therefore must be undertaken.  Indeed, an assessment of all elements affecting the probative value of such evidence must be undertaken.  38 C.F.R. § 4.6.  

Lay evidence indeed may be sufficient by itself to support a claim.  Barr, 21 Vet. App. at 307.  This is the case where the evidence is both competent and credible.  Competency is "a legal concept determining whether testimony may be heard and considered" whereas credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno v. Brown, 6. Vet. App. 465 (1994).  

A lay person is competent to provide testimony or statements relating to facts of events that the lay person observed or that is within the realm of his/her personal knowledge.  Id.  In weighing credibility, discounting of competent testimony or statements from a lay person may occur "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for consideration therefore include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  "[T]he Board cannot determine that lay testimony or a lay statement lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the lack of such evidence in combination with other factors may lead to the determination the lay testimony or statement is not credible.

The benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports the claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.  Any reasonable doubt regarding the degree of disability, for example, will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

The disability evaluation assigned for functional impairment of an upper extremity depends on whether the extremity is the major extremity or the minor extremity.  The major extremity is the one predominantly used by the Veteran.  Only one extremity may be considered to be major.  38 C.F.R. § 4.69.  In this case, the record is rife with indications that the Veteran is left handed.  Thus, his left upper extremity is the major extremity.  Assignment of an evaluation for his left shoulder disability therefore concerns his major upper extremity.

Thus far, the Veteran's left shoulder disability has been listed as rated under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  Diagnostic Code 5203 concerns impairment of the clavicle or scapula.  It provides for a maximum evaluation of 20 percent for the major upper extremity.  

Several other Diagnostic Codes pertaining to disabilities of the shoulder exist.  Diagnostic Code 5003 is for degenerative arthritis (hypertrophic or osteoarthritis) established by X-ray findings whereas Diagnostic Code 5010 is for arthritis due to trauma substantiated by X-ray findings.  Diagnostic Code 5010 is rated pursuant to Diagnostic Code 5003.  Diagnostic Code 5003 provides that evaluation shall be on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If this results in a noncompensable evaluation, a 10 percent evaluation is assigned for each major joint or group of minor joints affected.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation. 

Diagnostic Code 5201 addresses limitation of motion of the arm.  A maximum evaluation of 40 percent is provided for such limitation of the major upper extremity.  Normal range of motion for the shoulder is from zero to 180 degrees flexion (forward elevation), zero to 180 degrees abduction, zero to 90 degrees external rotation, and zero to 90 degrees internal rotation.  38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5200 addresses ankylosis of the scapulohumeral articulation.  A 40 percent evaluation is assigned thereunder for intermediate ankylosis between favorable and unfavorable in the major upper extremity.  The maximum evaluation of 50 percent is reserved for unfavorable ankylosis in the major upper extremity as evidenced by abduction limited to 25 degrees from the side.  

Diagnostic Code 5202 finally concerns other impairment of the humerus.  No 40 percent evaluation for the major upper extremity is provided for.  The next highest evaluation after 30 percent of 50 percent requires fibrous union in the major upper extremity.  Nonunion (false flail joint) in the major upper extremity merits a 60 percent evaluation.  The highest evaluation of 80 percent is for loss of the head (flail shoulder) in the major upper extremity.

Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  

Several points are notable regarding the Veteran's left shoulder in the period immediately prior to the filing of the instant claim.  First, private treatment records reveal that he underwent surgery including revision acromioplasty, revision distal clavicle excision, and open placement of the subacromial catheter for postoperative pain control in March 2007.  Second, private treatment records additionally reveal that he thereafter commenced but did not complete physical therapy.  His left shoulder abduction as of the last session in May generally was to 170 degrees.

Third, the Veteran underwent a VA examination in July 2007.  He reported that he still has pain, stiffness, and weakness as well as swelling after physical therapy.  He denied flare ups.  Tenderness was found in the Veteran's left shoulder upon physical assessment.  Range of motion initially and following repetition was from zero to 100 degrees abduction with pain from 90 to 100 degrees.  X-rays showed postoperative changes consistent with resection and partial absence of the lateral aspect of the clavicle.

A January 2008 VA treatment record documents the Veteran's indication that he experiences left shoulder pain.  Upon physical assessment, he had a lot of pain with movement and a significant loss of function.  Accurate measurement was not obtained, but it was estimated that he had 30 percent of normal abduction.  There was approximately 54 degrees of abduction, in other words (30 percent of the normal 180 degrees).

At the April 2008 VA examination, the Veteran complained of worsening of his left shoulder pain in addition to tenderness, stiffness, weakness, and deformity.  He further complained of half day long flare ups of these symptoms two to three times per week.  These were described as severe and resulting in an inability to lift his left arm.  There was no joint ankylosis with respect to the Veteran's left shoulder upon physical assessment.  There was tenderness, painful movement, guarding of movement, weakness, effusion, and bony joint enlargement.  Abduction initially was from zero to 31 degrees with pain beginning at 24 degrees.  It was from zero to 12 degrees following repetition.  X-rays showed the same results as at the previous examination.

A private treatment record dated in September 2009 includes the Veteran's complaint of left shoulder aches and pains particularly with certain movements.  The shoulder had near full range of motion upon physical assessment.  Strength was normal.  X-rays showed surgical resection of the distal clavicle but otherwise were fairly normal.  Magnetic resonance imaging (MRI) showed status post Mumford type procedure and moderate to marked thinning and surface irregularity of the articular cartilage involving the anterior/inferior glenoid with early subchondral cystic change.

Mild tenderness is noted regarding the Veteran's left shoulder in VA treatment records dated in October 2009 and February 2010.  Pain with range of motion additionally is noted in February 2010.  

In a March 2010 VA treatment record, the Veteran's complaint of left shoulder pain is reflected.  Stiffness was mentioned.

R.A. indicated in a March 2010 statement that she has lived with the Veteran since 1997.  R.A. then indicated that the newest science says that "pain is what the patient says it is."  Next, R.A. recounted observing the Veteran exhibit substantial left shoulder pain at rest and with physical activities, as evidenced at least sometimes by facial grimacing.  R.A. also recounted observing guarding, weakness, exhaustion, and incoordination as in his left shoulder.

A May 2010 private treatment record documents that the Veteran's left shoulder abduction was to 100 degrees during physical therapy.  Significant weakness was referenced.  Subsequent physical therapy records also reference fatigue and weakness, to include with respect to proper stabilization of the scapula.

An August 2010 VA treatment record includes the Veteran's complaint of daily left shoulder pain especially with activity.  Upon physical assessment, there was tenderness in this shoulder.  Abduction was to 110 degrees.

Left shoulder pain and weakness, specifically in the push up or prone positions and with use, was reported by the Veteran at the December 2010 VA examination.  He also reported left shoulder tenderness, warmth, deformity, stiffness, giving way, occasional locking episodes and episodes of dislocation or subluxation, repeated effusions, swelling, and decreased speed of motion.  Finally, he reported flare ups of these symptoms three times per week.  These were described as mild and lasting a few hours each.  Upon physical assessment, there was no joint ankylosis regarding the Veteran's left shoulder.  There was tenderness, weakness, guarding of movement, and abnormal motion.  Abduction was from zero to 70 degrees with some pain initially and following repetition.  The September 2009 private MRI was noted to show changes of the glenohumeral joint surface at the humeral head consistent with degenerative joint disease.

In VA treatment records dated in January and March 2011 and January 2012, the Veteran's complaint of daily left shoulder pain especially with activity again is revealed.  Tenderness was found in this shoulder, as was guarding of movement.  Abduction was to 110 degrees.  Strength was normal.

An April 2012 VA treatment record reflects the Veteran's complaint of left shoulder pain and decreased range of motion.  Tenderness in this shoulder was found.  Passive abduction was to 90 degrees.

At the May 2012 VA examination, the Veteran reported continuous left shoulder pain.  He also reported a mechanical symptoms (clicking, catching, etc.), recurrent dislocations or subluxations.  He denied flare ups.  There was no ankylosis of the left glenohumeral articulation (shoulder joint) upon physical assessment.  There also was no acromioclavicular joint condition or other impairment of the clavicle or scapula.  There was tenderness, decreased strength, and guarding of movement.  Abduction initially was from zero to 150 degrees with pain beginning at five degrees.  Abduction was reduced to 145 degrees as a result of pain, weakness, excess fatigability, and incoordination following repetition.  Motion in some directions was not undertaken the usual number of times due to pain, which the Veteran described as intense.  X-rays were noted to be unchanged from previous examinations.

Left shoulder pain is noted in the July 2012 letter from a private treatment provider.  It was noted that July 2012 X-rays were read by the radiologist as normal although the provider read them as showing arthritis features.

Based on the above, the Board finds that an evaluation in excess of 40 percent for a left shoulder disability is not warranted.  Several Diagnostic Codes cannot form the basis of an evaluation higher than 40 percent.  Other Diagnostic Codes can form the basis of such an evaluation, but the criteria are not met.

Diagnostic Code 5203 for impairment of the clavicle or scapula cannot be used to assign an evaluation higher than the Veteran's current 40 percent evaluation.  Indeed, it provides for a maximum evaluation of lower than 40 percent.  Diagnostic Codes 5003 and 5010, though applicable as degenerative joint disease and arthritis have been found in X-rays, also cannot be used to assign an evaluation higher than the Veteran's current 40 percent evaluation.  It is undisputed that his left shoulder manifests limitation of motion that arises to the compensable level.  Thus, Diagnostic Code 5201 addressing limitation of motion must be utilized in lieu of Diagnostic Codes 5003 and/or 5010.  Diagnostic Code 5201 finally cannot be used to assign an evaluation higher than the Veteran's current 40 percent evaluation, however.  40 percent indeed is the maximum evaluation available thereunder, including for any decreased forward elevation and rotation of the shoulder shown on the VA examinations referenced above.  

That leaves Diagnostic Codes 5200 and 5202.  Diagnostic Code 5202 is not applicable.  There is no indication that the Veteran has fibrous union, nonunion (false flail joint), or loss of the head (flail shoulder) as it pertains to the humerous in his left shoulder.  Although his clavicle has been referenced repeatedly, his humerous has not been mentioned at all.  It follows that impairment of the humerous, specifically in one of the aforementioned forms, has not been mentioned at all either.  Diagnostic Code 5200 finally is inapplicable.  There is no indication that the Veteran's left shoulder disability manifests ankylosis of the scapulohumeral articulation.  Indeed, there is no indication that this disability manifests any ankylosis whatsoever.  At no point has ankylosis been noted upon physical assessment.  The absence of ankylosis in the Veteran's entire left shoulder joint rather repeatedly has been noted upon such assessment.  It finally is reiterated from the above discussion that R.A.'s belief that the Veteran has ankylosis is formulated on the basis of an incorrect definition of ankylosis.

Recognition is given to the fact that, even though there is no ankylosis, range of motion can be so impaired due to some other factor such as pain, weakness, fatigability, or incoordination as to be akin to ankylosis.  This can be true upon initial movement or upon repeated movement as well as normally or during flare ups.  Under Diagnostic Code 5200, the only evaluation higher than 40 percent of 50 percent (the maximum) is for unfavorable ankylosis where abduction is limited to 25 degrees from the side.  Abduction limited to 25 degrees from the side due to pain, weakness, fatigability, or incoordination is not established.

Such symptoms, to include incoordination, competently have been reported by the Veteran as he experienced them and R.A. as she observed them.  They are credible in this regard because no reason is found to doubt them.  Consistency exists between their reports and the aforementioned symptoms in that they have been found, at least sometimes, upon physical assessment.  However, numerous tests of the Veteran's range of motion in this shoulder have been conducted.  His abduction on initial movement always has been above 25 degrees.  It indeed has ranged from 31 degrees to 170 degrees with the majority being 90 degrees or more.  When measured to assess weakness, fatigability, and incoordination, abduction on repeated movement has been above 25 degrees with the exception of one instance when it was only 12 degrees.  Some of the measurements above 25 degrees were made before this instance, and some of the measurements above 25 degrees have been made after it.  It accordingly follows that the 12 degree measurement is an outlier not representative of the Veteran's true limitation in abduction range of motion.  





That there was pain with initial and/or repeated movement, to include during some point in the range of motion and during almost all of the range of motion, is insufficient.  It is reiterated that pain itself does not constitute functional loss and that painful motion does not constitute limited motion.  The pain rather must be so significant as to affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Such did not occur here to the level of 25 degrees of less of abduction.  

Flare ups competently have been denied twice by the Veteran, as he personally experienced their absence.  His denials in this regard also are credible, as there appears to be no reason to doubt him.  The Veteran also twice competently and credibly (for the same reasons) reported flare ups.  Yet he himself competently and credibly reported that they were mild on one of these occasions. His abduction during these flare ups thus was at most only mildly affected.  As it initially and repeated was well over 25 degrees at that time, a mild reduction would not have reached the level of 25 degrees or less.  On the other occasion in which flare ups were reported, the Veteran competently and credibly reported that they resulted in an inability to lift his left arm.  This occasion was the same as that discussed above where abduction on repeated movement was to 12 degrees.  A similar conclusion is reached here as was reached above.  Simply put, the Veteran both before and after the flare ups resulting in arm mobility either did not have flare ups at all or only had flare ups that were mild and transient.  Immobility flare ups accordingly are non representative outliers.  Of final note is that the Veteran by his own competent and credible report experienced his mild flare ups a few times per week for a few hours each whereas his more severe immobility flare ups were a few times per week for a half day each.  He thus was not experiencing a severe flare up significantly more often than he was experiencing a mild flare up.  Accordingly, the Board cannot find that the Veteran's intermittent inability to lift his arm (which is in a favorable position) is analogous to an individual whose arm is in a fixed unfavorable position 25 degrees from the side.  The assigned high 40 percent rating is recognition that the Veteran experiences severe impairment associated with his left shoulder disability.  

Consideration has been given to the benefit of the doubt rule in making each of the above findings.  However, this rule does not apply because the findings were made based on the preponderance of the evidence.  Consideration also has been given to whether a staged evaluation is warranted.  It follows that such an evaluation is not warranted since the above findings apply to the entire period on appeal.

B.  Extraschedular

The above determination continuing the Veteran's 40 percent evaluation for his left shoulder disability, as it involves application of pertinent provisions of the VA's Schedule for Rating Disabilities, is made on a schedular basis.  One other avenue exists through which a higher evaluation can be obtained.  Specifically, it is possible to assign an evaluation on an extraschedular basis.  38 C.F.R. § 3.321(b).

Analytical steps concerning extraschedular evaluations were set forth in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular evaluation criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the evaluation criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.

Neither the Veteran nor his representative has raised the issue of entitlement to an extraschedular evaluation for his left shoulder disability.  There is no indication that this disability could not be contemplated adequately by the applicable schedular evaluation criteria discussed above.  Its predominant symptoms are pain/tenderness, weakness, and decreased range of motion.  These symptoms specifically are accounted for by the schedular evaluation criteria and associated statutes, regulations, and caselaw.  Evaluation was based on these sources.  Higher evaluations exist pursuant to them.  As explained above, however, an evaluation of 40 percent accurately describes the severity of the Veteran's disability.  In other words, the effect it has on him is encompassed by a 40 percent evaluation.  

Acknowledgement is given to other symptoms reported by the Veteran such as decreased sensation and tingling in the fingers of his left hand, which are credible.  These symptoms are not accounted for by the schedular evaluation criteria and associated statutes, regulations, and caselaw.  However, significantly, they have not been clinically attributed to his left shoulder disability.  They instead appear to have been attributed to cervical radiculopathy.  The Veteran is not competent to diagnose a neurological disorder associated with his left shoulder disability, and again, no examiner has diagnosed a neurological component associated with the left shoulder.  The symptoms therefore need not be accounted for in the applicable schedular evaluation criteria in order for the criteria to be adequate.

Given that the applicable schedular evaluation criteria are adequate, the Board finds that the Veteran does not manifest an exceptional left shoulder disability picture.  Discussion of whether he exhibits related factors such as marked interference with employment or frequent periods of hospitalization accordingly is unnecessary.  Further, referral for consideration of the assignment of an evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

C.  Total Disability Evaluation Based on Individual Unemployability

Of final note is that "a request for entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities, whether expressly raised by a [V]eteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities ... as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, there is no indication that the Veteran is unemployable due to his left shoulder disability.  He indeed consistently has reported working, albeit with certain difficulties due to this disability, at the aforementioned VA examinations.  No medical finding of unemployability has been made.  Consideration of TDIU as a component to this higher evaluation matter thus is not warranted.


ORDER

The reduction to 30 percent being void, restoration of a 40 percent evaluation for a left shoulder disability is granted.  This restoration is effective July 1, 2012, subject to the laws and regulations governing the payment of monetary benefits.

An evaluation in excess of 40 percent for a left shoulder disability is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


